Citation Nr: 1826973	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  17-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran served on active duty from May 1958 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2014, the RO denied claims for a TDIU, and special monthly compensation based on the need for regular aid and attendance.  In April 2015, the RO in Huntington, West Virginia, denied a claim for service connection for Parkinson's disease.  

Jurisdiction over the Veteran's claims file is currently with the RO in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to herbicides such as Agent Orange.

2.  The Veteran does not have Parkinson's disease that is due to his service.  

3.  The Veteran's service-connected disabilities are shown to preclude him from either obtaining or maintaining substantially gainful employment.

4.  The evidence of record establishes that the Veteran is in need of regular aid and attendance by reason of service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C. §§ 1110, 1131, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16(a) (2017).  

3.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person are met.  38 U.S.C. §§ 1114, 1502, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that service connection is warranted for Parkinson's disease.   The Veteran argues that service connection for this disability should be granted on a presumptive basis, as he had service in the Republic of Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C. § 1116.  Under 38 U.S.C. § 1116 (f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e) (emphasis added).  

The Board finds that the claim must be denied.  The Veteran's service treatment records do not show any relevant treatment, complaints, or diagnoses.  As for the post-service medical evidence, there is no competent evidence in either VA or private treatment records to show that the Veteran has Parkinson's disease.  The evidence shows that the Veteran has Alzheimer's disease and a cerebrovascular accident, but neither is presumptively associated with exposure to herbicide agents. Accordingly, the claim must be denied on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

TDIU

The Veteran asserts that he is entitled to a TDIU.  It is argued that his combined rating is 90 percent, that he is restricted to a wheelchair, that he cannot walk more than 10 feet or stand for more than three minutes, and that he is not able to gain employment due to his service-connected disabilities.  See Veteran's substantive appeal (VA Form 21-0958), dated in February 2017.  It has also been asserted that the Veteran cannot walk, or feed or bathe himself, and that he must wear adult diapers due to loss of bowel control.  See Veteran's statement in support of claim (VA Form 21-4138), dated in April 2016.  

In January 2014, the Veteran filed his claim.  In September 2014, the RO denied the claim.  The Veteran has appealed.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

The Veteran's total combined rating for service-connected disabilities is 90 percent, as follows: 50 percent disabling for posttraumatic stress disorder (PTSD); 30 percent for peripheral neuropathy of the right upper extremity, 20 percent for diabetic retinopathy, 20 percent for diabetes mellitus, type 2, 20 percent for peripheral neuropathy of the left upper extremity, 20 percent for peripheral neuropathy of the right lower extremity, 20 percent for peripheral neuropathy of the left lower extremity, 10 percent for detrusor dysfunction, 10 percent for coronary artery disease, and a noncompensable rating for erectile dysfunction.  His combined rating is 90 percent.   See 38 C.F.R. § 4.25 (2017).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  

The next question is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. 

The evidence indicates that the Veteran has not worked since December 2008.  See e.g., Veteran's TDIU application (VA Form 21-8940), dated in February 2017.  

The relevant medical evidence is summarized as follows:

By way of history, private treatment reports, dated between 2010 and 2011, show that in May 2010, the Veteran was treated for a new right cerebrovascular accident.  In May 2011, he was noted to have a medical history that includes mild cognitive impairment due to a stroke, with fairly stable memory.  See 38 C.F.R. § 4.1 (2017).

An addendum to a March 2012 VA diabetes examination report, dated in July 2012, shows that the examiner concluded that the Veteran has a moderately severe axonal polyneuropathy that is consistent with diabetic neuropathy.  

A February 2014 VA progress note states that the Veteran had experienced a recent sharp decline in his health status; he has been diagnosed with Alzheimer's disease.  He is incontinent of bladder and bowel, and he requires assistance with transfers and ambulation.  

A VA examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680), dated in January 2014, contains the following findings: the Veteran was unable to feed himself, unable to prepare his own meals, and he requires assistance in bathing and tending to other hygiene needs.  He is not legally blind.  He does not have the ability to manage his own financial affairs (with a notation of "demented").  On examination, his posture and general appearance are normal.  He has to use a walker because of poor balance, and it is difficult for him to rise to a seated position.  He has urinary and fecal incontinence.  He is demented.  Speech is impaired.  He gets out of bed and ambulates minimally about the house.  He spends most of the day watching tv.  He is able to leave the home once per day; his wife prepares him to go and drives the car.  Aids are required for locomotion; he can travel one block.  

A VA examination for housebound status or permanent need for regular aid and attendance, dated in May 2014, contains the following findings: the Veteran has 13 active problems, to include diabetes mellitus, diabetic neuropathy, essential hypertension, coronary atherosclerosis, acute but ill-defined cerebrovascular disease, Alzheimer's disease, chronic kidney disease, anorexia, benign localized hyperplasia of the prostate, and urinary obstruction and other lower urinary tract symptoms.  The Veteran is unable to feed himself, or prepare his own meals, and he needs assistance in bathing and tending to other hygiene needs; in each case, his caregiver provides assistance.  He is not legally blind, but requires medication management.  He has the ability to manage his own financial affairs.  On examination, he was ambulating in a manual wheelchair.  All questions were answered by his caregiver or his spouse.  The Veteran has a history of CVA (cerebrovascular accident) and has limited use on his left side.  He cannot use his left hand to grip objects, and he requires assistance buttoning his clothing, as well as hygiene.  He has difficulty feeding himself and he has to be fed by others at times.  He has difficulty with his left leg and foot, with frequent bilateral foot swelling.  He has poor balance and he has fallen a few different times.  He has a cane and a walker, however he primarily uses the walker for better balance.  He has limited mobility of his neck.  He is incontinent of urine and bowel functions, and must wear adult diapers.  He experiences dizziness very frequently, which is why he cannot walk without the assistance of another person.  He has been diagnosed with Alzheimer's dementia.  During a typical day, he is assisted with bathing and dressing, and then he will try and walk around the home.  He typically sits in his chair throughout the day, and in the evening his is assisted with bathing and dressing again.  He rarely leaves home during the week, and he usually gets outside of the home about once a month; he must always be accompanied by his spouse or his caregiver.  He is not able to drive.  He must use aids for locomotion and he can travel less than one block.  

Private treatment reports, dated in 2015, note a medical history that includes hypertension, diabetes mellitus, type 2, and Alzheimer's disease, with "resolved" myocardial infarction, and cerebrovascular accident, with current treatment for sigmoid colon cancer, to include a laparoscopic sigmoid colectomy in February 2015.    

VA progress notes, dated in 2015, note that the Veteran is an increased fall risk, and that he requires bilateral hand support for balance stability, and that he has cognitive deficits that impair his learning ability.  A September 2015 report notes that he requires assistance with dressing and bathing, and that he has an aide that comes in seven days a week.  He uses a lift chair, elevated toilet, handrails, wheelchair, and rollator.  He has mild cognitive deficits, including difficulty with attention to task.  

A VA PTSD disability benefits questionnaire (DBQ), dated in August 2016, shows that the examiner indicated that the Veteran's VA e-folder had been reviewed.  The Veteran's spouse was present during the examination and she provided information and answers on behalf of the Veteran.  The Veteran's diagnoses were PTSD, and major neurocognitive disorder.  The examiner indicated the following: it is possible to differentiate what symptoms are attributable to each diagnosis.  The Veteran has a neurocognitive disorder with impairment in memory and verbal fluency.  The Veteran's PTSD is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It is possible to differentiate what portion of occupational and social impairment is caused by each of his mental disorders.  The Veteran has severe occupational and social impairment due to his major neurocognitive disorder.  The Veteran had last been employed five years before, working part-time at a golf course.  There was no history of inpatient mental health treatment.  The Veteran had been prescribed Mirtazapine and Zoloft in the last for psychiatric symptoms, but was no longer on mental health medication.  The Veteran's PTSD was productive of depressed mood, chronic sleep impairment, impairment of short or long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was diagnosed with Alzheimer's five years before.  He was generally oriented to location, time, and the day of the week, but not the date.  Speech was slow and halting with long response latencies.  He is not capable of managing his financial affairs, due to his Alzheimer's disease, with significant memory loss.  

A VA HBPC (home-based primary care) note, dated in December 2016, shows that the Veteran's medical history is noted to include type 2 diabetes mellitus with neuropathic arthropathy, coronary arteriosclerosis, cerebrovascular accident, and chronic renal impairment, and Alzheimer's dementia.  The note shows the following:  the Veteran is unable in the following categories: bed mobility, transfers, toileting, personal hygiene, care, dressing (both upper and lower extremities), eating, reading, writing, use of a telephone, housekeeping, and shopping.  He requires others for meal preparation, management of his finances, managing medicines, ordinary housework, and transportation.  He required assistance with speech.  He has poor static and dynamic sitting, and is unable to stand.  He is bedridden and is unable to leave his home.  He is nonambulatory.  There is no history of falls.  The Veteran's family was manually lifting him for bed and chair transfers, with a risk of falls; his score on the Morse fall scale indicates a high risk for falls.  He is incontinent and wears diapers.  The Veteran had a decline in health, especially over the last 90 days; he is now unable to bear any weight.  He will likely need a wheelchair van for future appointments.  He has had a worsening weakness over the last several years as he has declined from his dementia.  

VA progress notes, dated in December 2016, show that the Veteran was noted to be chair-bound.  It was further noted that his wife uses a Hoyer lift to get him in and out of bed, and that he likely needs non-emergent ambulance assistance to get to appointments and leave the house.  His spouse reported that they have a CNA (certified nurse assistant) who comes 4 hours per day, but that she felt they would benefit from more hours as he cannot transfer himself.  

The Board finds that TDIU warranted.  The Veteran has not worked since 2008.  There is no question that he is severely impaired, with such symptoms as cognitive deficits that impair his learning ability, weakness, an inability to bear any weight, and an inability to speak without assistance.  He is shown to be a high fall risk, to require the daily use of diapers due to bladder and bowel incontinence, and to require a Hoyer lift to get him in and out of bed.  He requires assistance with dressing and bathing.  He has an aide that comes in seven days a week.  Therefore, despite the specific lack of an opinion in favor of the claim as to his employability, the Board finds that there is no issue as to his unemployability.  

The only remaining issue is whether his unemployability is due to service-connected disability.  Service connection is currently in effect for disabilities that include PTSD, type 2 diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and coronary artery disease.  The Veteran is also shown to have a complex medical history that includes several severe disabilities for which service connection is not currently in effect.  These disabilities include residuals of a cerebrovascular accident in 2010, and Alzheimer's disease.  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this case, the medical evidence is insufficiently probative to warrant an attempt to dissociate the Veteran's symptoms of his CVA or Alzheimer's disease from his service-connected disabilities.  There is no medical opinion of record upon which the Board could attempt to dissociate the symptoms of the Veteran's CVA or Alzheimer's disease from such physical symptoms as muscle weakness, balance problems, risk of falling due to weakness, or difficulties with ambulation.  With regard to the Veteran's psychiatric and neurocognitive symptoms, the only relevant and competent opinion of record is found in the August 2016 VA PTSD DBQ.  In that report, the examiner concluded that the Veteran's PTSD was productive of depressed mood, chronic sleep impairment, impairment of short or long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that it is possible to differentiate what portion of occupational and social impairment is caused by each of his mental disorders, and stated that the Veteran has severe occupational and social impairment due to his major neurocognitive disorder.  However, the examiner's conclusion is conclusory in nature, and is devoid of additional explanation or a rationale upon which the Board could reasonably attribute his symptoms to nonservice-connected disability.  Id.; see also Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, there is an insufficient basis upon which to attempt to dissociate the Veteran's service-connected and nonservice-connected symptoms.  

Given the foregoing, it appears that the severity of the Veteran's service-connected disabilities are such that he is unable to secure and follow a substantially gainful occupation.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render her unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disability, that the criterion for TDIU are met, and that his appeal is granted.


AMC- Aid and Attendance, or at the Housebound Rate

The Veteran asserts that he is entitled to special monthly compensation based on the regular need for aid and attendance, or at the housebound rate. 

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352 (a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222   (1996).  

"Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a). 

If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.

The Board finds that the criteria for special monthly compensation based on the need for aid and attendance have been met.  The medical evidence has been summarized supra.  There are multiple findings of record which indicate that the Veteran requires aid and attendance.  To the extent that these symptoms may not be service-connected, and may have contributed to his need for aid and attendance, there is an insufficient basis upon which to dissociate any of those symptoms from his service-connected disabilities.  Mittleider.  

Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for special monthly compensation based on aid and attendance are shown to have been met.

The grant of special monthly compensation based on aid and attendance effectively renders moot the issue of entitlement to special monthly compensation on the basis of being housebound, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate.

Duties to Notify and Assist

To the extent that the Board has granted the Veteran's claims, the Board finds that a detailed discussion of the VCAA is unnecessary. Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  In January 2016, the Social Security Administration reported that it did not have any records for the Veteran.  An examination is not required, as there is no competent evidence to show that the Veteran has Parkinson's disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

Service connection for Parkinson's disease is denied.

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


